DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendments filed on January 22, 2021 have been entered. 
Claims 1, 5-6, 12, 16 and 20 have been amended. 

Response to Arguments
Applicant's arguments filed on January 22, 2021 have been fully considered but deemed not persuasive.

Applicants’ argument: 
Claims 1-4, 6-9, 11-12, 15-16, 19 and 21 were rejected under 35 U.S.C. § 103 as being unpatentable over Hursey et al. (US 20130095828 Al), hereinafter Hursey, in view of Horn et al.  (US 20180270724 Al), hereinafter Horn. Applicant respectfully disagrees. The Office concedes that Hursey does not explicitly teach "providing a service to a user equipment, receiving from the first operator network a service request of the user equipment, the service request being associated with the service requested by the user equipment, associated with the service on the basis of the service request" and points to Horn. It appears that the Office has impliedly taken the position that the service offered by 
VNF-1 240 and VNF-2 245 (Horn, Fig. 2) includes the recited claim feature of "receiving from the first operator network a service request of the user equipment." However, the cited text only shows a service ([0042] Fig. 2 communication service may be a packet transport service such as  Internet -9- ([0062] Fig. 2 UE 200). There is no teaching of receiving a service request of the user equipment (emphasis added), also not implicitly. Deployed services in the operator network may be offered and used by a UE, but there is no teaching of a Service Request of a UE which triggers deployment of the service. 
Also for the newly provided VNFs in Fig. 2 of Horn, the feature "receiving from the first  operator network a service request of the user equipment" is not disclosed. Horn teaches (see paragraph [0019]) a method which comprises to determine a trigger condition for handing-over the delivery of the services from the radio interface of the source radio base station to a radio interface of a target radio base station. The method further comprises to cause, if the trigger condition is met, a VNF manager to deploy at least one VNF on the target radio base station. The at least one VNF on the target radio base station is adapted for offering at least a subset of the provisioned services to the roaming UE. So, the service which was already provided by Fig 2 VNF-1 240 and VNF-2 245 is also deployed on VNF-1 250 and VNF-2 255 when a handover is triggered. There is simply no teaching of "receiving a service request of the user equipment." 
To even further differentiate over Horn, Applicant has amended the feature to "receiving, in the second operator network, from the first operator network a service request of the user equipment, the service request being associated with the service requested by the user equipment." The disclosed handover in Horn is within the same operator network. The Office maintains its position that Hursey teaches "obtaining a service-deployment- specification for the second operator network comprising at least one network function associated with the service on the basis of the service request, wherein the service-deployment- specification comprises operator-specific deployment information for the at least one network function associated with the service" with reference again to the subscriber's provisioned profile. 
3261472.v1 roaming (col. 6, lines 11-13: "each preferred profile embodies or represents a rule set to be applied to the provisioned profile on a per- subscriber basis"). And this information is certainly not operator specific nor an ordered set of interconnected network functions. In view of the above, Applicant respectfully submits that Hursey combined with Horn fails to teach or suggest claim 1 as amended. Independent claims 6, 12 and 16, as currently amended, include similar features as amended claim 1, and are patentable over Hursey combined with Horn.

Examiner’s response to Applicants’ argument:
Examiner respectfully disagrees. Applicant argues Hursey or Horn do not teach receiving in the second operation network, from the first operator network a service request of the user equipment without providing additional detail, however as mentioned below Horn teaches providing a service to a user equipment ([0063-0065] Fig. 2 the services are offered by VNF-1 240 and VNF-2 245 hosted on the source radio base station 210, and the services are delivered to the roaming UE via a radio interface of the source radio base station 220.). Horn further teaches receiving in the second operation network from the first operator network a service request ([0042] Fig. 2  communication service may be a packet transport service such as Internet browsing, file transfer, file download, streaming of audio/video) of the user equipment ([0062] Fig. 2 UE 200), the service request being associated with ([0063-0065] Fig. 2 the services are offered by VNF-1 240 and VNF-2 245 hosted on the source radio base station 210, and the services are delivered to the roaming UE via a radio interface of the source radio base station 220.). Horn teaches associated with the service on the basis of the service request ([0063-0065] Fig. 2 the services are offered by VNF-1 240 and VNF-2 245 hosted on the source radio base station 210, and the services are delivered to the roaming UE via a radio interface of the source radio base station 220.). Horn teaches that services could be video/audio, file transfer, file download, or internet browsing ([0042] Fig. 2  communication service may be a packet transport service such as Internet browsing, file transfer, file download, streaming of audio/video). 

Applicant argues that Hursey or Horn do not teach Service Function Chain template, an interconnected network functions associated with the service without providing additional detail in the claims limitations, however as presented below Hursey teaches Service Function Chaim template and an interconnected set of network functions ([0035-0038] Fig. 4 Step 66, the system retrieves from data storage system 36 (FIG. 2) the subscriber's provisioned profile)([0030] Fig. 3 GUI screen with template service of multiple network functions) ([0032] Call Waiting is one network function within the provisioned profile) ([0033] Fig. 3 teaches that Call Waiting {CW} and BOIC {network functions} in the modified profile {generic specification} will be implemented and provided to the user equipment by the system in the visited network Col. 6{lines 30-40})

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). An examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, 

Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-4, 6-9, 11-12, 15-16, 19 and 21 are rejected under 35 U.S.C. 103 as being un-patentable over Hursey et al (”Hursey”, US 20130095828 A1) hereinafter Hursey, in view of Horn et al. (“Horn” , US 20180270724 A1) hereinafter Horn.

Regarding claim 1, Hursey teaches method for providing a service to a user equipment
connected to a first operator network wherein a second operator network comprises a register containing subscription information of the user equipment ([0025] In FIG. 1, a mobile station (MS) 10  {user equipment} having a home network 12 {second operator network} is shown roaming on another network (“visited network”){first operator network} 14), the method comprising: 
obtaining, a service-deployment-specification for the second operator network ([0035] Fig. 4 Step 66 the system retrieves from data storage system 36 (FIG. 2) the subscriber's provisioned profile {Service deployment specification}) comprising a Service Function Chain Template([0035-0038] Fig. 4 Step 66, the system retrieves from data storage system 36 (FIG. 2) the subscriber's provisioned profile)([0030] Fig. 3 GUI screen with template service of multiple network functions) ([0032] Call Waiting is one network function within the provisioned profile), wherein the comprising operator- specific deployment information for the an ordered set of interconnected network functions ([0030] Fig. 3 window 50 and Window 56 that display a representation of the subscriber's profile as provisioned; ) ([0033] Fig. 3 teaches that Call Waiting {CW} and BOIC {network functions} in the modified profile {generic specification} will be implemented and provided to the user equipment by the system in the visited network Col. 6{lines 30-40})
converting the service-deployment-specification for the second operator network into a generic specification, the generic specification enabling execution of ordered set of interconnected network functions in the first operator network for providing the service to the user equipment ([0030] Fig. 3 a third window 54 that displays a representation of the modified profile that results from applying the rules to the provisioned profile. This arrangement allows the user to view the differences between the provisioned profile and the modified profile)([0042] Fig. 5A , applying the roaming rules to the subscriber's provisioned profile at step 86 comprises performing one or more of the “Add,” “Modify” (or “Change”) and “Delete” actions described above with regard to FIGS. 3-4 to generate a modified profile); 
transmitting the generic specification to the first operator network ([0042] Fig. 5A, After the modified profile has been generated, it is sent to VLR 30, as indicated by step 90 ).

Hursey does not explicitly teach providing a service to a user equipment, receiving in the second operator network, from the first operator network a service request of the user equipment, the service request being associated with the service requested by the user equipment, associated with the service,  on the basis of the service request however 
([0063-0065] Fig. 2 the services are offered by VNF-1 240 and VNF-2 245 hosted on the source radio base station 210, and the services are delivered to the roaming UE via a radio interface of the source radio base station 220.); 
Receiving, receiving in the second operator network, from the first operator network a service request ([0042] Fig. 2  communication service may be a packet transport service such as Internet browsing, file transfer, file download, streaming of audio/video) of the user equipment ([0062] Fig. 2 UE 200), the service request being associated with the service requested by the user equipment ([0063-0065] Fig. 2 the services are offered by VNF-1 240 and VNF-2 245 hosted on the source radio base station 210, and the services are delivered to the roaming UE via a radio interface of the source radio base station 220.); 
associated with the service, on the basis of the service request ([0063-0065] Fig. 2 the services are offered by VNF-1 240 and VNF-2 245 hosted on the source radio base station 210, and the services are delivered to the roaming UE via a radio interface of the source radio base station 220.); 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Hursey in view of Horn in order to provide service to a user equipment, the service requested by user equipment, associated with the service because it would help serve and provide users who are roaming in the visiting networks with seamless experience when moving between networks. 
 
Regarding claim 2: Hursey and Horn teach the method of claim 1. 
Hursey further teaches wherein converting the service-deployment-specification comprises amending a syntax and/or contents of the service-deployment-specification ([0030] Fig. 3 a third window 54 that displays a representation of the modified profile that results from applying the rules to the provisioned profile. This arrangement allows the user to view the differences between the provisioned profile and the modified profile)([0042] Fig. 5A , applying the roaming rules to the subscriber's provisioned profile at step 86 comprises performing one or more of the “Add,” “Modify” (or “Change”) and “Delete” actions described above with regard to FIGS. 3-4 to generate a modified profile), wherein amending the contents optionally comprises at least one of:
amending a semantics of the service-deployment-specification ([0030] Fig. 3 a third window 54 that display a representation of the modified profile that results from applying the rules to the provisioned profile. This arrangement allows the user to view the differences between the provisioned profile and the modified profile)([0042] Fig. 5A , applying the roaming rules to the subscriber's provisioned profile at step 86 comprises performing one or more of the “Add,” “Modify” (or “Change”) and “Delete” actions described above with regard to FIGS. 3-4 to generate a modified profile)(Figure 3 shows how the profile {specification} is modified in reference to syntax or semantic {CFB became de-active, Add X to CAMEL parameter});  and
removing from the service-deployment-specification information associated with the second operator network  ([0030] Fig. 3 a third window 54 that display a representation of the modified profile, windows 56 is removed from the modified profile which is sent to the VLR in the first operator network)([0042] Fig. 5A , applying the roaming rules to the subscriber's provisioned profile at step 86 comprises performing one or more of the “Add,” “Modify” (or “Change”) and “Delete” actions described above with regard to FIGS. 3-4 to generate a modified profile)(Figure 3 shows how the profile {specification} is modified in reference to syntax or semantic {CFB became de-active, Add X to CAMEL parameter});

Regarding claim 3, Hursey and Horn teach the method according to claim 1.
  Hursey teaches wherein the service-deployment-specification comprises at least one further network function associated with the service ([0033] CFB is one further network function within the provisioned profile), 

Horn teaches excluding the at least one further network function from the generic specification ([0080-0085] Fig.3 teaches how the VNF manager is excluding the virtual network function VNF-2  to be copied in the target network when UE is roaming in the target network {visited network}); 
executing the at least one further network function in the second operator network for providing the service to the user equipment on the basis of the service-deployment-specification for the second operator network (([0080-0085] Fig.3 teaches how the network function VNF-2  is deployed and executed to the UE directly from the source network {home network}).
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Hursey in view of Horn in order to exclude the at least one further network function from the generic specification and execute the further network function because it would help provide better utilizations and implementations of specific network functions directly from the home network and reduce costs and preserve security and private subscriber information under certain circumstances.

Regarding claim 4, Hursey and Horn teach the method of claim 3. 
Hursey does not explicitly teach verifying whether the at least one further network function is instantiated in the second operator network, when the at least one further network function is instantiated in the second operator network, using the instantiated at least one further network function for providing the service to the user equipment on the basis of the service-deployment-specification for the second operator network, when the at least one further network function is not 
Horn teaches verifying whether the at least one further network function is instantiated in the second operator network ([0115-0122] Figs. 7 and 8, step 720 the VNF Manager 230 determines the VNFs that need to be handed-over to the target radio base station 220.)([0122] 750 the VNF Manager 230 instructs the source radio base station 210 to interface the target radio base station 220 for delivery of the remaining services to the UE 200 via the network interface 280 to the target radio base station);  
when the at least one further network function is instantiated in the second operator network, using the instantiated at least one further network function for providing the service to the user equipment on the basis of the service-deployment-specification for the second operator network ([0082] Fig. 3  VNF-2 245 still located on the source radio base station 210. The network interface 280 may be a direct land-based connection between the two radio base stations 210, 220)([0128] Fig. 8 step 820 the source radio base station 210 receive an instruction from the VNF Manager 230 to interface the target radio base station 220 for delivery of remaining services still offered by VNFs on the source radio base station 210. That interface may be the interface 280.) 
when the at least one further network function is not instantiated in the second operator network, instantiating the at least one further network function in the second operator network for providing the service to the user equipment on the basis of the service-deployment-specification for the second operator network ([0082] Fig. 3  VNF-2 245 still located on the source radio base station 210. The network interface 280 may be a direct land-based connection between the two radio base stations 210, 220)([0128] Fig. 8 step 820 the source radio base station 210 receive an instruction from the VNF Manager 230 to interface the target radio base station 220 for delivery of remaining services still offered by VNFs on the source radio base station 210. That interface may be the interface 280.) 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Hursey in view of Horn in order to verify whether the further network function is instantiated in the second network, instantiate it if not yet, and using it to provide service to the user equipment because it would help provide better utilizations and implementations of specific network functions directly from the home network and reduce costs and preserve security and private subscriber information under certain circumstances.

Regarding claim 6, Hursey teaches a system configured to provide a service to a user equipment  connected to a first operator network, wherein a second operator network comprises a register containing subscription information of the user equipment ([0025] In FIG. 1, a mobile station (MS) 10  {user equipment} having a home network 12 {second operator network} is shown roaming on another network (“visited network”){first operator network} 14), ([0030] Fig. 3 shows the HLR in the home network has the subscription information and provisioned profile of that roaming user who is roaming in the visited network ), 
a service manager that is configured,  to obtain a service-deployment-specification for the second operator network comprising a Service Function Chaim  template at least one network function associated with the service on the basis of the service request ([0030] Fig. 1 Computer 46 can be programmed or configured to provide a graphical user interface (GUI)-based software tool to facilitate accessing tables 44. an exemplary GUI screen 48 has three windows: a first window 50 that displays a representation of the subscriber's profile as provisioned; a second window 52 that displays a representation of the subscriber's “preferred profile,” which as described below embodies a set of rules to be applied to the provisioned profile; and a third window 54 that displays a representation of the modified profile that results from applying the rules to the provisioned profile) 
an interworking node that is configured to convert the service-deployment-specification for the second operator network into a generic specification ([0027-0030] Fig. 1 Elements HLR and computer 46 in Fig. 1 are interworking node that convert the provisioned profile to modified profile)([0028] HLR element in Fig. 2)), the generic specification enabling execution of the an ordered set of interconnected network functions in the first operator network ([0032] Call Waiting is one network function within the provisioned profile) ([0033] Fig. 3 teaches that Call Waiting {CW} and BOIC {network functions} in the modified profile {generic specification} will be implemented and provided to the user equipment by the system in the visited network Col. 6{lines 30-40}) and 
a transmitter that is configured to transmit the generic specification to the first operator network ([0042] Fig. 5A, After the modified profile has been generated, it is sent to VLR 30, as indicated by step 90. )([0028-0034] Fig. 2 HLR has processing system to send the modified profile through interface 38).

Hursey does not explicitly teach providing a service to a user equipment, a service control node in the second operator network that is configured to receive from the first operator network a service request of  the user equipment, the service request being associated with the service requested by the user equipment, however
Horn teaches providing a service to a user equipment ([0063-0065] Fig. 2 the services are offered by VNF-1 240 and VNF-2 245 hosted on the source radio base station 210, and the services are delivered to the roaming UE via a radio interface of the source radio base station 220.); 
A service control node in the second operator network that is configured to receive from the first operator network a service request ([0042] Fig. 2  communication service may be a packet transport service such as Internet browsing, file transfer, file download, streaming of audio/video) of the user equipment ([0062] Fig. 2 UE 200), the service request being associated with the service requested by the user equipment ([0063-0065] Fig. 2 the services are offered by VNF-1 240 and VNF-2 245 hosted on the source radio base station 210, and the services are delivered to the roaming UE via a radio interface of the source radio base station 220.); 
on the basis of the service request ([0063-0065] Fig. 2 the services are offered by VNF-1 240 and VNF-2 245 hosted on the source radio base station 210, and the services are delivered to the roaming UE via a radio interface of the source radio base station 220.); 

It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Hursey in view of Horn in order to provide service to a user equipment, the service requested by user equipment, associated with the service because it would help serve and provide users who are roaming in the visiting networks with seamless experience when moving between networks. 

Regarding claim 7, claim 7 can be rejected with the same reasoning as claim 2. 
Regarding claim 8, claim 8 can be rejected with the same reasoning as claim 3.
Regarding claim 9, claim 9 can be rejected with the same reasoning as claim 4.

Regarding claim 11, Hursey and Horn teach the system according to claim 6. 
Hursey further teaches service control node, service manager, or an interworking node ([0027-0030] Fig. 1 teaches the HLR is an interworking node and/or service manager, VLR is a service control node) for use in the system according to claim 6.

Regarding claim 12, Hursey teaches method to a user equipment connected to a first operator 
([0025] In FIG. 1, a mobile station (MS) 10  {user equipment} having a home network 12 {second operator network} is shown roaming on another network (“visited network”){first operator network} 14), 
transmitting a request of the user equipment to the second operator network ([0006] Visitor Locator Register VLR in the visited network sends an Update Location (UL) message to the home network, indicating the identity of the visiting mobile station and requesting subscriber data relating to that mobile station);  
receiving a generic specification comprising Service Function Chain template comprising operator-specific deployment information for an ordered set of interconnected network functions ([0033] Fig. 3 teaches that Call Waiting {CW} and BOIC {network functions} in the modified profile {generic specification} will be implemented and provided to the user equipment by the system in the visited network Col. 6{lines 30-40}) associated with the service from the second operator network, the generic specification being obtained in the second operator network on the basis of the transmitted service request ([0042] Fig. 5A, After the modified profile has been generated, it is sent to VLR 30, as indicated by step 90 );
executing the ordered set of interconnected network functions in the first operator network to the user equipment on the basis of the generic specification equipment ([0033] Fig. 3 teaches that Call Waiting {CW} and BOIC {network functions} in the modified profile {generic specification} will be implemented and provided to the user equipment by the system in the visited network Col. 6{lines 30-40}). 

Hursey does not explicitly teach providing a service to a user equipment, the service request being associated with the service requested by the user equipment, however 
([0063-0065] Fig. 2 the services are offered by VNF-1 240 and VNF-2 245 hosted on the source radio base station 210, and the services are delivered to the roaming UE via a radio interface of the source radio base station 220.) ([0042] Fig. 2  communication service may be a packet transport service such as Internet browsing, file transfer, file download, streaming of audio/video); 
the service request being associated with the service requested by the user equipment ([0063-0065] Fig. 2 the services are offered by VNF-1 240 and VNF-2 245 hosted on the source radio base station 210, and the services are delivered to the roaming UE via a radio interface of the source radio base station 220.); 
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Hursey in view of Horn in order to provide service to a user equipment, the service requested by user equipment, and network function associated with the service because it would help serve and provide users who are roaming in the visiting networks with seamless experience when moving between networks. 

Regarding claim 15, Hursey and Horn teach the method according to claim 12.
 	Hursey does not explicitly teach verifying whether the ordered set of interconnected network functions is instantiated in the first operator network, when the ordered set of interconnected network functions is instantiated in the first operator network, using the instantiated ordered set of interconnected network functions for providing the service to the user equipment, when the ordered set of interconnected network functions is not instantiated in the first operator network, instantiating ordered set of interconnected network functions in the first operator network for providing the service to the user equipment network, however
([0115-0122] Figs. 7 and 8, step 720 the VNF Manager 230 determines the VNFs that need to be handed-over to the target radio base station 220.)([0122] 750 the VNF Manager 230 instructs the source radio base station 210 to interface the target radio base station 220 for delivery of the remaining services to the UE 200 via the network interface 280 to the target radio base station);
when the ordered set of interconnected network functions is instantiated in the first operator network, using the instantiated at least one network function for providing the service to the user equipment ([0121] Fig. 7 Step 740 In step 740 the VNF Manager 230 deploys the VNF on the target radio base station 220 {first operator network})([0130-0134] Fig. 9  In step 910 the deployed VNF continues to offer the provisioned services and delivery of the services is via the radio interface of the target radio base station 220 to the UE 200.)
when ordered set of interconnected network functions is not instantiated in the first operator network, instantiating the at least one network function in the first operator network for providing the service to the user equipment network ([0082] Fig. 3  The services are then delivered to the roaming UE via a radio interface of the target radio base station 220 {first operator network}) ([0121] Fig. 7 Step 740 In step 740 the VNF Manager 230 deploys the VNF on the target radio base station 220 {first operator network})([0130-0134] Fig. 9  In step 910 the deployed VNF continues to offer the provisioned services and delivery of the services is via the radio interface of the target radio base station 220 to the UE 200.)
  
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Hursey in view of Horn in order to verify whether ordered set of interconnected network functions is instantiated in the first network, instantiate it if not yet, and using it to provide 

Regarding claim 16, claim 16 can be rejected with the same reasoning as claim 12.
Regarding claim 19, claim 19 can be rejected with the same reasoning as claim 15.
Regarding claim 21, claim 21 can be rejected with the same reasoning as claim 1.

Claims 5 and 10 are rejected under 35 U.S.C. 103 as being un-patentable over Hursey et al (”Hursey”, US 20130095828A1) hereinafter Hursey, and Horn et al. (“Horn” , US 20180270724 A1) hereinafter Horn, in view of Faccin et al. (“Faccin”, US 20010049790 A1) hereinafter Faccin.

Regarding claim 5, Hursey and Horn teach the method according to claim 1.
Hursey teaches converting the service-deployment-specification for the second operator network into a further generic specification, the further generic specification enabling execution of the ordered set of interconnected network functions ([0031] the carrier can assign one or more preferred profiles to each of a number of subscribers)([0039] Fig. 6 are identified by a label, such as “A”, “B”, “C”, etc., while the provisioned profiles comprise lists of features, Fig. 7 lists three exemplary preferred profiles, “A”, “B” and “C”{features are set of network functions})
Hursey and Horn do not explicitly teach wherein the service relates to a further user equipment connected to a further operator network, in the further operator network for providing the service to the further user equipment, transmitting the further generic specification to the further operator network, however
([0026-0030]  FIG. 1 a public cellular visited network 12 such as GPRS, a wireline ISP 14 and a corporation wireless LAN 16. As illustrated, the connectivity of the particular subscriber equipment 18 is identified as “Case 1”, “Case 2” and “Case 3” respectively between the public cellular visited network 12, wireline ISP 14 or corporation wireless LAN 16 and the home network 10)([0027] Message 5 is sent from HSS in the home network to the three visited networks)
transmitting the further generic specification to the further operator network ([0026-0030]  FIG. 1 a public cellular visited network 12 such as GPRS, a wireline ISP 14 and a corporation wireless LAN 16. As illustrated, the connectivity of the particular subscriber equipment 18 is identified as “Case 1”, “Case 2” and “Case 3” respectively between the public cellular visited network 12, wireline ISP 14 or corporation wireless LAN 16 and the home network 10)([0027] Message 5 is sent from HSS in the home network to the three visited networks)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Hursey and Horn in view of Faccin in order to provide service to further user equipment connected to a further operator network and transmit it to the further network because it would help accommodate different services to different users who are roaming and requesting services through different visited networks with special characteristics. 

Regarding claim 10, claim 10 can be rejected with the same reasoning as claim 5.

s 13-14, 17-18 and 20 are rejected under 35 U.S.C. 103 as being un-patentable over Hursey et al (”Hursey”, US 20130095828 A1) hereinafter Hursey, and Horn et al. (“Horn” , US 20180270724 A1) hereinafter Horn, in view of Peng et al. (“Peng”, EP 2086180 A1) hereinafter Peng.

Regarding Claim 13, Hursey and Horn teach the method according to claim 12. 
Hursey teaches the ordered set of interconnected network functions in the first operator ([0033] Fig. 3 teaches that Call Waiting {CW} and BOIC {network functions} in the modified profile {generic specification} will be implemented and provided to the user equipment by the system in the visited network Col. 6{lines 30-40}). 

Hursey and Horn do not explicitly teach converting the generic specification into a service-deployment specification for the first operator network, executing the at least one network function in the first operator network for providing the service to the user equipment on the basis of the service-deployment-specification for the first operator network, however
Peng teaches converting the generic specification into a service-deployment-specification for the first operator network ([0178] the content screening server further includes at least one of the following units: a converting unit,  the converting unit is adapted to convert, in the second network, the screening rule obtained by the obtaining unit into syntax and semantics recognizable to the screening unit,);  
on the basis of the service-deployment-specification for the first operator network ([0105] Fig. 10 message S74 in Figure 10 shows how the visited network provides services to the roaming user after converting the specification in the visited network)([0115-0117] Steps S88 and S90 in Fig. 11)([0105] Fig. 10 Steps S72 and S74).


Regarding Claim 14, Hursey, Horn and Peng teach the method according to claim 13, 
Hursey and Horn do not explicitly teach wherein converting the generic specification comprises amending a syntax and/or contents of the generic specification, wherein amending the contents optionally comprises at least one of: amending a semantics of the generic specification and adding to the generic specification information associated with the first operator network. 
Peng teaches wherein converting the generic specification comprises amending, a syntax and/or contents of the generic specification ([0178] the content screening server further includes at least one of the following units: a converting unit,  the converting unit is adapted to convert, in the second network, the screening rule obtained by the obtaining unit into syntax and semantics recognizable to the screening unit,), wherein amending the contents optionally comprises at least one of
amending a semantics of the generic specification ([0178]the visited network has a converting unit which converts the screening rule (generic specification) obtained by the obtaining unit into syntax and semantics recognizable to the screening unit in the visited network {service deployment specification for the visited network});  and
adding to the generic specification information associated with the first operator network.


Regarding claim 17, claim 17 can be rejected with the same reasoning as claim 13.
Regarding claim 18, claim 18 can be rejected with the same reasoning as claim 14.

Regarding claim 20, Hursey, Horn and Peng teach the system according to claim 17. 
Hursey further teaches service control node, service manager, or an interworking node ([0027-0030] Fig. 1 teaches the HLR is an interworking node and/or service manager, VLR is a service control node) for use in the system according to claim 17.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   /JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444